 ACE DORAN HAULING & RIGGING COAce Doran Hauling&RiggingCompanyandTruckDrivers, Chauffeurs,and HelpersLocal Union No.100, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Case9-CA-5643May 28, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn December 15, 1970, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged incertain unfair labor practices alleged in the complaintand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also found thatthe Respondent had not engaged in other unfair laborpractices alleged in the complaint, and recommendedthat such allegations be dismissed. The Charing Partyfiled limited exceptions to the Trial Examiner's Deci-sion and a brief in support of part of the Decision andof its limited exceptions. The Respondent filed excep-tions to the Trial Examiner's Decision and argumentsin support thereof, in addition to a reply to the Charg-ing Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, the argu-ments, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Ace Doran Hauling & Rigging Company,Cincinnati, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's recommended Order.'The Charging Party's motion to consolidatethis casewith Case 9-CA-5657, heretoforeissued(189 NLRB No 48), is herebydenied as serving nouseful purpose633TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LAD WIG, Trial Examiner: This case was triedat Cincinnati, Ohio, on August 24-25, 1970,' pursuant to acharge filed on May 11 by Truck Drivers, Chauffeurs, andHelpers Local Union No. 100, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, and pursuant to a com-plaint issued June 30. The primaryissuesare whether theRespondent,Ace Doran Hauling & Rigging Company,herein called the Company, (a) engaged in unlawful interro-gation, (b) caused the discriminatory discharge of an em-ployee of a related employer, and (c) discriminatorily laid offand refused to reinstate four employee drivers of Company-owned equipment in order to undercut the Union's represen-tation of drivers of both Company-owned and leased equip-ment, in violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed by the General Counsel, the Company, and theUnion, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANY AND THE UNIONINVOLVEDThe Company, an Ohio corproration, is engaged in tractor-trailer truck hauling of steel and machinery from variousterminals in the northeast United States, including terminalsinCincinnati, Ohio, where it annually receives revenue inexcess of $500,000, of which $50,000 or more is derived solelyfrom hauling for customers located outside the State. TheCompany admits, and I find, that it engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat the Union is a labor organization within the meaning ofSection 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Company has 23 terminals in an area covering 12northeastern States and the District of Columbia. With theexception of some equipment at its home terminal on BlueRock Road in Cincinnati, it operates entirely with leasedtractors and trailers, driven by 250-300 so-called "singleowner drivers" (or "brokers") and "nonowner-drivers,"herein collectively called "lease drivers." Its own equipmentwas driven by four so-called "company drivers," who wereemployees on its direct payroll.The Union began organizing the company and lease driversat the Company's two Cincinnati terminals in December1969, and filed an election petition on March 4 (in Case9-RC-8470). The Company took the position at the April 14and 30 hearings in the representation case that the leasedrivers were not its employees, contending that they wereeither independent contractors or employees of independentcontractors. The Regional Director found to the contrary,and directed an election on June 8 in a unit of "All singleowner-drivers and all nonowner-drivers operating equipmentunder lease to the Employer, and all drivers operating theEmployer's equipment out of the Blue Rock Road and Kel-logg Avenue terminals of the Employer's Cincinnati, Ohiooperations." The drivers' votes, counted on July 31, were 18'All dates are in 1970 unless otherwise indicated190 NLRB No. 125 634DECISIONSOF NATIONAL LABORRELATIONS BOARDto 1 in favor of union representation. The Union was certifiedon August 10.Meanwhile, for about 2 months beginning around the firstof April, a strike by FASH (Fraternal Association of SpecialHaulers) in the Michigan, Indiana, Ohio, and Pennsylvaniaarea caused a partial shutdown of the Company's operations.The strike was accompanied by considerable violence, andone of the lease drivers was wounded in the head by a riflebullet shot through the windshield of his truck. Notwith-standing the violence, the Company continued to operateduring the strike on a limited basis as conditions permitted,but only with lease drivers. On April 10 (4 days before thefirst hearing in the representation case), it laid off all four ofits company drivers, formally notifying them by telegram:"Due to business conditions and the general conditions of thetrucking industry in the Midwest we are forced to lay you offuntil conditions improve " Since the strike, the Company hasengaged additional lease drivers, but has not recalled thecompany drivers. On two occasions, lease drivers have beenassigned to drive the Company's equipment. At the trial onAugust 24-25 (about 3 months after the FASH strike), Com-pany President Robert Doran testified that he intended torecall the company drivers when "conditions get better."However his brother, Company Vice President Richard Do-ran, had testified the day before that the Company's trucks,formerly driven by the company drivers, were for sale.The General Counsel and the Union contend that the layoffof the four company drivers, and the Company's refusal toreinstate them, were discriminatorily motivated. The Com-pany contends that it acted for economic reasons. These is-sues are discussed later, following resolution of the issuesconcerning interrogation and the discharge of an employee ofa related employer.B. InterrogationThe complaintallegesthat Dispatcher RobertBacon (anadmitted supervisor) coercively interrogated an employeeconcerning his union activity and support. The employee,laid-off driver William Lackey, when asked what he recalledwas said, answered (apparently without having reviewed hispretrial affidavit): "I don't exactly remember.But Ibelieve Isaidsomething aboutI guessthe Union will be getting in orsomething. And if I was laidoff maybe I would get some backpayor something therefor being laid off and them hiringother brokers and working the ones that was up there and notworking us.And he said he didn't think it would ever work.He didn't think I'd get it .... I don't know what date it was...Well, maybe [he] ask me how I thought the Union wasgoing on, or where it wasgoingon, or what the guys thoughtabout it or something like that.I think he told me that hedidn't think they had a chance ofgoing in...Well, I thinkI told him maybe it was all sewed up,that there was maybetwenty-seven menwas down at the meeting down there andthere were all twenty-seven of them signed and paid theirsixteen bucks to the Union. "(Emphasis supplied.) Lackeyappeared to have a sufficient recall of some of what he himselfhad said (as emphasized above), but was unable to rememberclearly what Bacon had asked. (Upon objection by the Com-pany, the General Counsel was not permitted to show thewitness his pretrial affidavit while the witness was on thestand). I therefore find that although the testimony is notdenied, the General Counsel has failed to establish thatLackey was coercively interrogated by Bacon.Lackey had a better recollection of his interrogation bySafety Director Mark Berns. (The June 8 Decision and Direc-tion of Election, in evidence without objection, states that theparties are in agreement that Berns,as well asVice PresidentRichard Doran and Dispatchers Bacon and Tom Winterman,are "managerialemployees or supervisors.") Lackey testifiedthat in February, after getting his truck loaded, "the unionmen" stopped him on his way back to the terminal, where-upon student employee Gregory Back (discussed later) droveup and came alongside his truck. Later, after Back informedBernsof the incident, Berns called Lackey into the office andasked him if the union men had talked to him, what they hadsaid, whether they had asked him to sign a union card, andwhat else they said. Berns then asked him what he told them,and Lackey replied, "Iwaswith the crowd, whatever thecrowd done, why, all the rest of the drivers, thatI'd go alongwith them." In a later conversation, Berns asked Lackeydirectly if he had ever signed a card. Lackey then said thathe had talked to them three or four times: at a machinecompany, on the road, and at the Radco garage (discussedlater).On another occasion, shortly before the April 14 repre-sentation hearing, Lackey was present when Berns was at theRadco garage, talking to the garage foreman, Lester Thomas,about the Union's organizing efforts.Berns saidthat one ofthe Company's "office help" had asked him, "Well, howcould the Union just pick on us and pick on nobody else," andthat he had respnded, "Well, I told them, well, just lookaround and you'll see why they're picking on you." Berns didnot say anything directly to Lackey on this occasion.The General Counsel contends in his brief that Safety Di-rector Berns' repeated interrogation of driver Lackey violatedthe Act. However, the General Counsel did not include suchallegations in the complaint, and failed to offer any amend-ment at the trial to add them. In the absence of such allega-tions, the Company offered no defense to the evidence. There-fore the matter was not fully litigated and I do not rule onwhether the interrogation was coercive. On the other hand,I deem this credited, undisputed testimony (which was intro-duced without objection) to be material when considering theCompany's opposition to the Union, its knowledge of theemployees' union activities, and the relationship between theCompany and Radco, as discussed next. Furthermore, inconnection with the Company's motivation for not reinstat-ing the company drivers, as well as the Company's knowledgeof the union activity, I deem to be material Lackey's above-quoted, credited testimony concerning what he told Dis-patcher Bacon during the time when the election was pending(about maybe getting backpay from the Company for layingoff and not working the company drivers while working theleasedrivers and hiring new ones, and about all 27 of thedrivers who attended the union meeting having signed unioncards and having paid the $16 initiation fee).C Discharge of Gregory BackCompany President Robert Doran owns 10 percent of thestock in a separate corporation, Radco Enterprises, Inc.,which services and maintains the Company's equipment.Robert Doran's brother, Company Vice President RichardDoran, is president of Radco. Although student employeeGregory Back (a utility man at the garage) was employed byRadco and not by the Company, he attended the above-mentioned April 14 representation hearing, involving theCompany's Cincinnati drivers. Three days later, Back wasdischarged. A separate complaint was issued against Radco,and a separate trial was held before me on August 24, im-mediately before the trial of the present case (over the strongprotests of the Union, which contended that the cases shouldbe tried together). The Trial Examiner's Decision in theRadcocase (TXD-656-70), was issued on November 9,finding Back's discharge to have been discriminatorily moti-vated. ACE DORAN HAULING & RIGGING CO.In the present case, the complaint alleges that PresidentRobertDoran"caused and/or effected the discriminatorylayoff and/or discharge of Back.Robert Doran denied having anything to do with Radco'slabor practices, testifying that Richard Doran and ShopForeman Lester Thomas controlled them.However GregoryBack(who appeared to be an honest, forthrightwitness) tes-tified thatRobertDoran would come to the Radco garage,would occasionally ask him what he was doing,and "it sortof gave me that impression"that Robert Doran was a boss:"Because it seemed to me thateverybodyelse was sort ofafraid of him .... They were always worried about what, youknow,Bob Doran was going to say."Indications that Robert Doran did have influence over theRadco labor practices and that there was well-known unionanimus on Doran's part,are shown by warnings employeeBack received in February and on April 14, before his dis-charge onApril 17.In February,when Back was talkingabout going to the union meeting(for the Company's driv-ers),Radco Foreman Thomas warned him(as Backcrediblytestified):"Don't go because if Bob Doran ever found out,you know,he's going to talk to Rich[Radco President andCompany Vice President Richard Doran]and you'll bethrough."Back did not attend the meeting at the union hall.Then on April 14,when Back returned from the representa-tionhearingwhich Robert Doran had attended, "Mr.Thomas said that by the time Bob Doran told Richard Doranthat I had attended that [hearing] that I'd be in trouble."Earlier,the Company's concern over the Union's organiz-ing efforts was shownby theCompany's safety director, MarkBerns, telling Radco employee Back that if he saw any unionactivity,to let Berns know what was going on. (The driversdrove their trucks to and from the Radco garage, where Backworked.) Back reported to Berns the above-mentioned truck-stopping incident in February(when driverLackeytalked tothe union representatives),and also discussed the union ac-tivity with Berns a number of times at lunch and at the Radcogarage,in the presence of Company Dispatcher Bacon on oneor two of the occasions.As Back credibly testified, Bernswould ask him about what union activity he had observed, thenames of the drivers involved, and how many drivers hethought had signed union cards. Similarly,Radco President(and CompanyVicePresident)Richard Doran also discussedthe Union with Back. Once, when Back drove Richard Doranto the airport,Doran commented,"I see the union boys havebeen around,"and asked Back if he was seeing them, if theywere being successfulin organizing the Company's drivers,and why he thought the drivers wanted the Union in.The foregoing indicates that untilApril 14,when employeeBack attended the representation hearing (showing his inter-est in the Union),the Company believed Back to be an anti-union employee,cooperating with the Company in its effortsto determine which employees were supporting the Unionand how extensive was the union support. (I discredit RobertDoran's testimony that Safety Director Berns never told himabout any union activity,and that he never had any conversa-tion with Berns "regarding any individuals who might beinvolved in the Union."It appears quite unlikely that Bernswould have been engaging in such interrogation and unionsurveillancewithout RobertDoran's knowledge.Robert Do-ran did not impress me as being a candid witness.)Employee Back was not permitted to work any more afterhe returnedfrom the April14 hearing. On both April 15 and16, Radco Foreman Thomas told him that there was no workfor him. Thenon April 17,as Back credibly testified,Thomastold him,"Well, RichDoransaid to me to tell you to takea little vacation until this union deal was settled,"and gavehim his paycheck.He was never recalled.635Because of the close relationship between the two compa-nies and their officers, the timing of the discharge (3 days afterRobert Doran saw Back at the representation hearing), theprevious belief that Back was antiunion, and Robert Doran'swell-known union animus, it would seem that a reasonableinference could be drawn, in the absence of direct evidence,that Robert Doran did induce Back's discharge, as alleged inthe complaint. However, it would seem that the contraryinference could just as reasonably be drawn: that Thomasalone notified Richard Doran about Back's union support,and that Richard Doran himself decided to have Back dis-charged-to discourage possible organization of Radco em-ployees, or because he (like Foreman Thomas) believed thatRobert Doran would desire Back's discharge. (AlthoughRichard Doran was also vice president of the Company, thecomplaint did not allege that he was acting upon behalf of theCompany when having Back discharged.) Under these cir-cumstances, I find that the General Counsel has failed toprove by a preponderance of the evidence that President Rob-ert Doran caused the discriminatory discharge of the Radcoemployee.D. Alleged Discriminatory Layoffof Company Drivers.1.Additional lease drivers engagedAt the time William" Lackey, Frank Koehler, HaroldBrigner, and Clyde Bngner were laid off on April 10, theCompany was utilizing these 4 company drivers and 10 leasedrivers-totaling 14 drivers-at its home terminal on BlueRock Road. (The Company does not challenge the accuracyof these figures in the Regional Director's June 8 Decisionand Direction of Election, which is in evidence without objec-tion.)By June 17, the date of the Company's "Excelsior" list inthe representation case, one additional lease driver was beingused at the Blue Rock terminal, making a total of 11 leasedrivers. (This was about 2 weeks after the FASH strike hadended.) In late June or early July (while the election was stillpending), the following occurred when Lackey, one of thelaid-off company drivers, telephoned the supervisor, Dis-patcher Tom Winterman, about returning to work. AsLackey credibly testified, "I called him to ask about workingconditions and if they had anything I could do. I told him,I said, `My family is getting hungry. I've got a family to keepup here.' And he said, `Well,' he said,`I'm covered up withfreight. I've got about nine loads sitting over there in the lotthat they haven't got a tractor to pull them with."' (Emphasissupplied.Winterman was not a witness.)A few weeks later, the Company added at least three morelease drivers at the Blue Rock terminal, and on August 18 (asdiscussed later), utilized a lease driver from another terminalto drive one of its company trucks. Two of the new leasedriverswere laid-off company drivers Lackey and ClydeBrigner. (On July 27, Lackey began driving for a broker whohad purchased a second truck to lease to the Company. ClydeBrigner was hired, about the same time, by a broker to drivea lease truck which was not being used.) President RobertDoran acknowledge that "it could be" that additional brokerswere "taken on" since the layoff of the Company drivers.When the union counsel read him a list of names on cross-examination, he recognized the name of one lease driver, aMr. West, who was working at the Blue Rock terminal. Healso testified that he thought another person on the list, a Mr.Kelley, was working at the Company's second Cincinnatiterminal,which is operated by the Company's agent,Schneider's Trucking Service. (The other names were neveridentified.) President Doran admitted that none of the 11lease drivers who were on the June 17 "Excelsior" list for the 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlue Rock terminal(and none of the 8 lease drivers at theSchneider terminal)had been terminated,or their leases ter-minated, at the time of trial in late August. Furthermore,Lackey confirmed that new lease drivers were working at theBlue Rock terminal,credibly testifying that on the morningof August 24, before coming to the trial, he saw two new leasedrivers there with their trucks.Afterconsidering all the evi-dence, I find that at the time of trial, the number of leasedrivers at the Blue Rock terminal was at least 14 (the numberof company and lease drivers utilized there at the time of thelayoffs on April 10).On August 18, a lease driver was brought from the Com-pany's Louisville,Kentucky,terminal to drive one of thecompany trucks formerly driven by laid-off driver Lackey.The truck,equipped with a fourth axle on the tractor (tomake a seven-axle tractor-trailer unit)was needed to haul aheavy gun-mount load to California. (Some of the Company'sown tractors were equipped with this fourth axle, to haul notonly the heavy gun-mounts but also heavy and/or oversizemachinery and other equipment.)Although the Company'scentral dispatch was located at its Blue Rock terminal, thegun-mount hauling for the Navy had always been controlledfrom the Company's Louisville terminal by the Company'sagent there,the Bowman Company, which also overhauledthe gun mounts.Lackey credibly testified that when JohnDoran(Robert Doran's son,who was president of the Bow-man Company) "needed any of those gun mounts ... goingwest,I had the truck that was set up for it. He generaly calledand asked for me to come down." Thistime, however,Lackeysaw John Doran at the Blue Rock terminal. Lackey askedhim, "John, are you going to take that truck down to Louis-ville?" John Doran answered yes, "I might buy it." Lackeyasked, "Well,why don't you give me a job driving it?" JohnDoran answered."They've got enough problems with you uphereinstead of me taking them down there with me ...Iguess the reason you guys is getting hungry around here is thatmaybe twenty, twenty-five of you guys is trying to tell my dadand Uncle Rich[the Company's president and vice president]how to run the Company. "(Emphasis supplied.) Shortlythereafter, Lackey and Koehler saw the truck being driven tothe back of the yard, and "Theywent out the back gateandaround with it. They didn't come out the front gate." (Em-phasis added.)Although John Doran is not a respondent, hewas acting on behalf of the Company's agent at the Louisvilleterminal.The Companywas changing its method of haulingthe gun mounts,using a company truck with a lease driver,instead of permitting any of the laid-off company drivers, asbefore, to drive the specially equipped truck.UndoubtedlyJohn Doran had spoken to his father, President Robert Do-ran, about the reason for the change in company procedure.Under these circumstances,I deem the fact that John Doranmade the statement about"the reason you guys is gettinghungry around here," merits some consideration whenweighing all the evidence(including the apparent plans toremove the truck surreptitiously from the terminal) to deter-mine the Company's motivation2.The April 10 layoffsAs the week of April 6 progressed,the violence was intensi-fying in the area of the FASH strike. Company driverLackey, on his way home from Maine, was dispatched toPhiladelphia to get an overdimension gun-mount load to behauled to Louisville.The riggers began loading his truck onThursday, April 9, and completed the loading by late Friday.The Company had routed the load through Washington,Pennsylvania,where there was considerable strike violence.However, the oversize load required special state permits, andit could not be moved anyway until Monday,because of therestrictionsagainst moving permit loads on weekends or atnight.Instead of re-routingthe truck through WestVirginia,outside the violence area(as it did about 10 days later), theCompanyinstructedLackeyto leave the loaded truck andreturn home immediately.Earlierthatafternoon, the Com-panyhad sent out the telegramsto thefour companydrivers,layingthemoff indefinitely"until conditionsimprove." ThefollowingMondaymorning,Lackeyasked Dispatcher Win-termanor NorvDoran in the officeif Lackeywas going tobe permitted to goback for the truck,stating that he hadspent a day and a half loading it and coming in, and that hethought he should be the one to make the trip.He got noreply. On April 10or 11, a lease driver was assigned to drivethe truck to Louisville.When President Doran,upon being called as an adversewitness, was asked questions aboutwhy hedecided to sendthe layofftelegrams to the company drivers, he answered:Well, the general conditions,the strike conditions, andthe refusalof the driversto run certain loads,and differ-ent thingslike that.Imade the decisionto layup all ofour company equipment...Thosepeople that werecomplaining about runningfrom Aprilthe 1st on, whenthis strike, the afternoon it started-So rather than havethese fellows out getting equipment torn up and thedriversrefusing to pick up certain loads,why, we madea decision.Imade the decisionto laythemoff April the10th ... [Lackey]was havingdifficultyand was callingin each day to the dispatchers.All of them were. Thebrokerswere,too, Theywould say, well,we're not goingto run due to the conditions in the area... [The fourcompany drivers]would just refuse or give our dispatch-ers static about taking loads into certain areas. Underthose conditions we didn'twant thedrivershurt in anyway and we didn'twant our equipment torn up.Thus,President Doran's only stated reasons (at that stage ofthe trial)for sending the notices of indefinitelayoffswere thereluctanceof the companydrivers(like the leasedrivers) todriveinto the danger areas, and his decision not torisk dam-age to the trucks.(He later admitted that earlier, he had paid$50 each to company driversLackeyand Koehler to cross apicket line.)Whenasked why he sent one of the telegrams tocompany driver Harold Brigner,who had told the dispatcherhe didnot want to be dispatched,Doran appeared to beuncertain what to answer. He first answered,"Theywere allas-We considered them all subjectto callAnd theywere theonly four menthat we had." Whenthe question was repeated,he answered, "Well, it was just procedure.That's all."Whenasked what he meant,he answered,"Well, wejust notified thefouremployeesthatwere operating company equipment.That's the only reason I-." (As previouslyindicated, he didnot impress me as a candid witness.)3.Assertedreasonsfor layoffsThereis no contention about the Company'sright not tosend out companytrucksinto the danger areas.The principalquestioniswhyPresident Doran sent out the formal layoffnotices to the companydrivers who, like thelease drivers,were not paid anything unlesstheywere dispatched.The evidenceclearly shows that theCompanyhad no in-tention of recallingany ofthe companydrivers to performtheir regular assignments as theworkarose. The telegrams(reading "Due to business conditions and the general condi-tions of the trucking industry in the Midwest we are forcedto lay youoff until conditions improve")were a formal wayof telling themthat theywere laid off indefinitely. Supportingthis interpretation, the Companyasserts in itsbrief: "Lackeywas sent his telegram along with the other three companydrivers onApril 10, 1970. Therefore,he was not available to ACE DORAN HAULING & RIGGING CO.637haul the Philadelphia load when it finally moved seven oreight days later." This contention indicates that Lackey wasordered homeat least inpart because of the Company's ear-lier decision to lay off all four of the company drivers immedi-ately, despite the undelivered Philadelphia load. The conten-tion also shows that the Company considered Lackey"unavailable" after the telegrams were sent-notwithstand-ing the undisputed evidence that Lackey advised the Com-pany on the following Monday that he thought he was enti-tled to haul that particular load, and the undisputed evidencethat he and other laid-off company drivers made frequentinquiries about returning to work. Clearly Lackey was not"unavailable"when, as the undisputed evidence furthershows, he later told Dispatcher Winterman, "My family isgetting hungry. I've got a family to keep up up here" (in aconversation in which Winterman complained about being"covered up with freight," having "nine loads sitting overthere in the lot that they haven't got a tractor to pull themwith"), or when Lackey told Dispatcher Bacon that if theUnion got in, maybe Lackey would get some backpay forbeing laid off while the Company was "hiring other brokersand working the ones that was up there and not working us,"as mentioned heretofore.The Company also arguesin itsbrief that when the Com-pany "decided to bring Lackey back from Philadelphia toCincinnati," the Company "had already decided that the fourcompany drivers had to be laid off in order to cut costs." Ifind that this is merely an afterthought. Of course, by layingup the company trucks and notusingthem for 4 1/2 months(until the time of trial), the Company saved on some licensingand insurance expense. But such savings were not mentionedwhen Doran was repeatedly asked, when testifying as anadverse witness, why he sent the layoff telegrams. Obviouslythe continued storage of tese "fairly new" trucks after thestrike was no way to pay for, and make a profit on them. (Twoof them were 1969 trucks, delivered only 4 months earlier.The other two were 1968 trucks.) Moreover, the Companyevidently had paid for the necessary licenses, and for theinsurance, on one of the 1968 trucks when it was driven outthe back gate, and sent (witha leasedriver) to California.I find that the Company's next contentions are also after-thoughts. It arguesin itsbrief that the four company trucks"are only used for the hauling of heavy machinery ... and arespecially equipped with seven axles. Therefore, this equip-ment was idle due to the lack of heavy machinery shipments.... Finally, the operation of these four specially equipped"trucks "is approximately 10 percent more expensive than theoperating costs of normal units ... due primarily to the... `axlemile'tax." President Doran said nothing aboutthese matters when repeatedly asked, upon being called as anadverse witness, why the company drivers were laid off TheCompany's equipment had been in regular use until thestrike; and the Company suggested no way for it to know howmuch business it would have after the strike. Factually, theCompanyis inerror in stating that all the trucks driven bythe company drivers were equipped with seven axles. Onlyone of the two 1969 trucks was equipped with a seventh axle,and for 5 or 6 weeks before April 10, one of the 1968 truckshad been in the shop for repairs, and a truck without aseventh axle was being driven. Thus at the time of the strike,only two of the four trucks being driven by company drivershad seven axles. Therefore the extra cost of operating seven-axle trucks could not have been a factor in deciding to giveindefinite layoff notices to at least two of the company drivers(including Lackey, who was denied the hauling of the Phila-delphia gun-mount load).When President Dorn was recalled to testify as the Com-pany's sole defense witness, the General Counsel and theUnion had already produced evidence, discussed above, thatafter the FASH strike terminated, the Companywas utilizingnot only all of theleasedrivers being used at the home termi-nal at thebeginningof the strike, but also at least four newleasedrivers, taking the place of the four laid-off companydrivers.Also, the evidence was undisputed that before thelaid-off company drivers Lackey and ClydeBrigner werehired to driveleasetrucks, Dispatcher Winterman was com-plainingto Lackey that Winterman was "covered up withfreight" and that he did not have any tractors available to pull"about nine loads sitting over there in the lot." (The Com-pany's trucks were in storage.) Without explanation, theCompany failed to produce any written records to show theactual volume of traffic before and after the strike.PresidentDoran testified that the Blue Rock terminalprimarily handles machinery and large items (such as Navygun mounts) which require special hauling permits. (Dorantestified that the Schneider terminal in Cincinnati primarilyhandles steel, that "Sometimes we help them out if we're slowand there's a piece of equipment available and he needs some-thing," and that "Occasionally we would pick up loads ofsteel on return loads back, return movements into this area.")He testified that the hauling of machine tools, manufacturedin Cincinnati, constituted about 80 percent of the Blue Rockhauling, and asserted:Well, the machine tool industry has beendown practi-cally to nothingthis year due to the cancelling primarilyof this ... investment tax credit ... And the thing hasbeendown since the first of the year ...Our biggestmachine tool customer was Cincinnati Milling Machine.They were operating,up until about Februarythey ope-rated three shifts. They are cut back to forty hours aweek, one shift now.Concerning the gun mounts, which the Company began haul-ing for the Navy in 1966, Doran testified:Well, it continued up until the first part of the year...That is, on a day-to-day basis up to about the firstof the year. And then the retrenching of the variousgovernment agencies caused a let-off on this business andit has slowly deteriorated. We are not handling too muchright now for the Navy. That is business that's just beendisbanded.The decline in business in the early part of 1970 is reflectedby the decline in the number ofleasedrivers working at theBlue Rock terminal: from 17 or 18 in February (at the timeof the union meeting) to 10 in April (at the beginning of thestrike, when the 4 company drivers were laid off). I thereforecredit President Doran's testimony that there had been adecline in business in 1970 (but not his apparent exaggerationthat "the machine tool business has been down practically tonothing this year"). I donotcredit his testimony about thevolume of business at the time of trial. When asked why hehad not recalled the company drivers when conditions im-proved following the layoffs, he claimed, "Conditions haven'timproved that muchWe arestill off about fifty percent. "(Emphasis supplied.) Later he testified that the average num-ber of loads being hauled from the terminal had dropped fromaround 75 to 80 a month in early April to "possibly" 40 to50 a month at the time of trial-that the average loads were"about three or four" at the time of the layoffs, "one or twoloads a day we were averaging possibly" in June, and the"same ... Between one and a half and two loads per day" inJuly and August. Undoubtedly, if the traffic had remainedthat slow 3 months after the end of the strike, the four ormore new lease drivers would not have been added. (Doran 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeared to be giving answers which he felt would help theCompany's cause, rather than relating actual figures.)4.Concluding findingsAs suggested by the General Counsel and the Union intheir briefs, I find that the Company's sending of the layofftelegrams, 4 days before the April 14 representation hearing,was for the purpose of having the admitted employees on anindefinite laid-off status-off the active payroll. Then if theRegional Director agreed that the brokers were independentcontractors, there would be no employees on the active pay-roll to be covered in contract negotiations (even assuming thelaid-off employees were permitted to vote and they voted forunion representation). On the other hand, if the RegionalDirector disagreed and directed an election in a unit of com-pany and lease drivers (as the Regional Director did), and theUnion won the election (as the Company had good reason forbelieving that it would), all negotiations could still be avoided(to deter union organization at its remaining terminals)-provided the Company challenged the Regional Director'sruling on the independent contractorissueand succeeded insetting aside the certification in a refusal-to-bargain proceed-ing. (Company drivers Lackey and Clyde Brigner being hiredin the meantime as lease drivers would still keep them off theCompany's direct payroll.) President Doran made it clear atthe trial that the Company's position on the status of thebrokers had not changed, testifying, "We hold those peopleout as independent contractors." (Doran claimed that healways sent a man a telegram when he lays him off, howeverthere is no evidence of any earlier layoffs. The Companycontinued to operate its own trucks during the 1967 FASHstrike.)All four of the laid-off company drivers had signed unionauthorization cards. President Doran testified that he hadheard about the union meeting in February (attended byLackey and Koehler), and that Lackey's truck had beenstopped by the Union, but denied hearing that the four com-pany drivers were for the Union. He later admitted, however,that union organizer Travis Dezard was in his office two orthree times, and told him thatallhis employees had been"signed up." Also, Doran admitted seeing Lackey and Ko-ehler at the April 14 representation hearing.The Company arguesin itsbrief that President Doran "hasstated without reservation that he will reinstate these em-ployees as soon as business conditions warrant."But signifi-cantly, Doran also testified that the Bowman Company (theCompany's Louisvilleagent)may decide to buy one of thetwo 1968 trucks; that the older truck driven by Lackey at thetime of the layoffs is now being equipped with a seventh axle,and "We don't know" if a laid-off company company driveris going to be called to operate it; and thatifbusiness condi-tions warrant, he would put back into operation the two 1969trucks and one 1968 truck now stored at Vice President Rich-ard Doran's farm. President Robert Dorandeniedthat adecision had been made to sell the vehicles. However, aslaid-off driver Koehler credibly testified (referring to Vice-President Richard Doran's testimony at the precedingRadcotrial), "I heard Mr. Rich Doran say yesterday they were forsale." This declaration by the Company's vice president-contradicting the president's testimony-further impeachesRobert Doran's credibility, and indicates that the Companydid not plan to recall these four laid-off employees to workagain as company drivers.Accordingly I find,as alleged inthe complaint, that theCompany discriminatorily laid off and refused to recall thefour company drivers because of their union support and inorder to discourage membership in the Union. I also find thatthe employment of Lackey and Clyde Brigner as lease driverswas not reinstatement to a substantially equivalent position.CONCLUSIONS OF LAW1.By discriminatonly laying off William Lackey, FrankKoehler, Harold Brigner, and Clyde Bngner on April 10 andthereafter refusing to reinstate them, the Company engagedin unfair labor practices affecting commerce within the mean-ing of Section 8(a)(3) and (1) and Section 2(6) and (7) of theAct.2. The General Counsel has failed to prove by a preponder-ance of the evidence that the Company unlawfully interro-gated an employee.3.The General Counsel has also failed to prove that Presi-dent Robert Doran caused the discriminatory discharge of aRadco employee.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease and desistfrom the unfair labor practices found and from like or relatedinvasions of the employees' Section 7 rights; to take certainaffirmative action, including the offering of reinstatement toWilliam Lackey, Frank Koehler, Harold Brigner, and ClydeBrigner, with backpay (for the earnings lost as a result of thediscriminatory layoffs), computed on a quarterly basis, plusinterest at 6 percent per annum, as prescribed inF W. Wool-worth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716; and to post appropriate notices.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'ORDERRespondent, Ace Doran Hauling & Rigging Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, laying off, refusing to recall, or otherwisediscriminating against any employee for joining or supportingTruck Drivers, Chauffeurs, and Helpers Local Union No.100, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Offer William Lackey, Frank Koehler, Harold Brignerand Clyde Bngner immediate and full reinstatement to theirformer jobs as employee drivers of company-owned equip-ment, without prejudice to their seniority or other rights andprivileges, and make them whole in the manner set forth inthe section of the Trial Examiner's Decision entitled "TheRemedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.'In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes ACE DORAN HAULING & RIGGING CO639(c)Preserve and make available to the Board, or its agents,upon request, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this Order.(d)Post at its terminals in Cincinnati, Ohio, copies of theattached notice marked "Appendix."' Copies of the notice,on forms provided by the Regional Director for Region 9,after being duly signed by an authorized representative of theRespondent, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.`IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically found.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 9, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentThe NationalLaborRelations Board having found, aftertrial, that we violated Federal Law by laying offand refusingto recall four employee drivers because of their union sup-port:WE WILL Offer William Lackey, Frank Koehler, Har-old Brigner, and Clyde Brignerfull reinstatement ascompany drivers, and pay them for theearningsthey lostas a result of their April 10, 1970, layoffs, plus 6 percentinterest.WE WILL NOT lay off or discriminateagainst any em-ployee for supportingor joiningTeamsters Local 100, orany other union.WE WILL NOT unlawfully interfere with our em-ployees' union activities.DatedByACE DORAN HAULING& RIGGINGCOMPANY(Employer)(Representative)(Title)WE WILL NOTIFY immediately the above-named individuals,if presently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.Thisis anofficial notice and must not be defaced by any-one.Thisnotice must remainposted 60 consecutive days fromthe date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room2407, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.